Name: Commission Regulation (EEC) No 1694/90 of 29 May 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  international law
 Date Published: nan

 Avis juridique important|31990R1694Commission Regulation (EEC) No 1694/90 of 29 May 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community Official Journal L 158 , 23/06/1990 P. 0009 - 0009*****COMMISSION REGULATION (EEC) No 1694/90 of 29 May 1990 amending the list annexed to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain areas of the Community (3), as last amended by Regulation (EEC) No 1102/90 (4), and in particular Article 3 thereof, Whereas the Netherlands authorities have requested withdrawal from the list annexed to Regulation (EEC) No 55/87 of one vessel that no longer meets the requirements laid down in Article 1 (2) of that Regulation; whereas the national authorities have provided all the information in support of the request required under Article 3 of Regulation (EEC) No 55/87; whereas scrutiny of this information shows that the requirements of the Regulation are met; whereas the vessel in question should be withdrawn from the list, HAS ADOPTED THIS REGULATION: Article 1 The vessel listed in the Annex to this Regulation is deleted from the Annex to Regulation (EEC) No 55/87. Article 2 This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 111, 1. 5. 1990, p. 42. ANNEX // // // // // // External identification Letters + numbers // Name of vessel // Radio call sign // Port of registry // Engine power (kW) // // // // // // NETHERLAND // // // // // HD 8 // Cornelis Pieter // // Den Helder // 221 // // // // //